Per Curiam.
On examining the rule of court we find it expressed in terms too clear to admit of a doubt. If the writ of error had been taken out without offering bail, the plaintiff below would have suffered no delay of execution. But he has been delayed by the improper conduct of the defendant below, in entering insufficient bail. This improper conduct de*35serves some punishment, and that is the reason why the rule of court directs a nonpros t6 be entered in such cases. The opinion of the court is that the nonpros was properly entered.